Title: From John Adams to Henry Knox, 10 March 1800
From: Adams, John
To: Knox, Henry



Philadelphia March 10. 1800

I have recd the favour of your Letter of the 27th. of last month, and feel myself much interested in the subject of it. Mr Stoddert had before shewn me your Letter to him and to your son and I had consented to the Idea Suggested in them. The Navy however is a Scene of momentous responsibility to me and if a ship should be lost by any Man for whom I shall have made myself thus exclusively answerable, you know what candid constructions will be put upon your / old Friend and humble sert
John Adams